Honorable H.S. Lilley
County Attorney
San Jaclnto County
Coldsprings, Texas
Dear Sir:                   Opinion Number O-5291
                            Re: What is the legal requirements
                                 for the distribution of funds
                                 derived from the Forestry De-
                                 partment from the National
                                 Forest situated in any county?
           We are in receipt of your opinion request of May 5,
1943, which reads as follows:
           "The following legal question has been sub-
    mitted to me for answer and I find nothing in my
    library that will answer same: What Is the legal
    requirements for the distribution of the funds
    derived from the Forestry department from the
    National Forest situated in any county?
           "I will greatly appreciate any information
    regarding same so that the Commissioners' Court can
    distribute said fund as the law directs."
            Replying to your in uiry you are advised that under
Act of May 23, 1908 (Statute 220), Section 500, Title 16, USC,
Congress provided "that hereafter 25 per centum of all moneys
received during any fiscal year from each forest reserve, in-
cluding the year ending June 30, 1908, shall be paid at the end
thereof by the Secretary of the Treasury to the State or terri-
tory in which said reserve 3~ssituated,to be expended as the
State or territorial Legislature  may prescribe for the benefit
of the public schools and public roads of the county or counties
in which the forest reserve is situated; provided that when any
forest reserve  is in more than one State OP territory or county,
the distributive share of each from the proceeds of said reserve
shall be proportional to its area therein." You will observe
that the foregoing Act provided that the money should be expended
as the State or territorial Legislature may prescribe. The Leg-
islature of the State of Texas has not prescribed the method of
percentage of allocation between the public schools and pub1i.c
roads of the several counties but did pass Senate Concurrent
Honorable H. 8. Lllley, page 2          O-5291


Resolution No. 2, Acts of the Forty-fifth Legislature, First'
Called Session, which authorized the State Treasurer to prorate
the funds received and apportion same to the several counties
entitled to receive money under the foregoing Federal Act.
           The Legislature of the State of Washington passed an
Act authorizing the county commissioners of the respective
counties to expend the money "for the benefit of the public
schools and public roads thereof and not otherwise." In the
case of Everett School District No. 24 vs, Pearson, 261 Fed.
631, the Federal District Court held "that such money could be
expended only in a manner authorized by the laws'of the State
relating to roads and schools', and "the money having been paid
to the county treasurer for roads and schools, he had no author-
ity to dispense the funds in any other proportion than directed
 by the Act of Congress, which language was repeated by~'the
State Legislature, and the defendants being the custodian of the
trust funds are liable for any misappropriation and must account
to the fund for the sums diverted." The court added the follow-
ing 'sentence, "The evident purpose of Congress by the Act was
to'have the schools and roads participate in the funds in equal
shares,"                                                       .
           Since the Act of Congress provides that the'money sha11
be expended "as the State OP territorial Legislature may pre-
scribe," and since the Legislature of the State of Texas has
not prescribed how the money shall be prorated or distributed,
the funds in the hands of the County Treasurer are trust funds
with the County Treasurer of the respective counties as trustee
thereof and should be held by the County Treasurer as a trust
fund until the Legislature of ,theState of Texas authorizes the
division and apportionment of said funds between the public
schools and the public roads.
                                 Very truly yours
                            ATTORNEY GENERAL OF TEXAS

                                 By s/ C.F, Gibson
                                       C,F, Gibson
                                       Assistant

APPROVED MAY 14, 1943
s/Grover Sellers
FIRST ASSISTANT
ATTORNEY GENERAL
Approved Opinion Committee By s/BWB Chairman